      Case 1:02-cr-00743-CM Document 416 Filed 09/09/19 Page 1 of 2
         Case l:02-cr-007 43-CM Document 415 Filed 09/06/19 Page 1 of 2




UNITED STATES OF AMERICA

      VS.


PETER GOTT!,




          3582(c)(l)(A)(i), and 18 U.S.C. 3582(c)(l)(A)(ii).

      2. Government counsel was served electronically.

      3. Government counsel entered an appearance on July 15, 2019.

      4. No response to the pending motion has yet been filed by the Government.

         We are advised the reason for that is that the Court has not ordered a

         response.

      5. Under Local Criminal Rule 49. l(b), "any opposing papers shall be filed and

         served within fourteen(14) days after service of the motion papers," i.e. in

         this case by July 12, 2019.

      6. The defendant/movant is almost 80 years old, with a host of serious medical

         issues. He is no longer young or under warranty.

      7. The Government should be ordered to respond to the pending motion, and

         after we have an opportunity to reply to the Government response, pursuant

         to Local Criminal Rule 49 .1 (c), the matter should be set for hearing.

      WHEREFORE the defendant/movant Peter Gatti, by his counsel, respectfully

prays the Court:
                             USDC SONY
                             DOCUMENT                                               1
                             ELECTRONICALLY FILED
Case 1:02-cr-00743-CM Document 416 Filed 09/09/19 Page 2 of 2
 Case 1:02-cr-00743-CM Document 415 Filed 09/06/19 Page 2 of 2



      A. For an order requiring the Government to respond to the pending

          motion filed June 28, 2019, pursuant to Local Criminal Rule 49.l(b).

      B. That the motion for compassionate release be set for a hearing.

      C. For such other and further relief as the Court may deem just and

          equitable.

                                   Respectfully submitted,

                                   /s/ James B. Craven III
                                   James B. Craven III
                                   NC State Bar 997
                                   Attorney for the Defendant Peter Gotti
                                   P.O. Box 1366
                                   Durham, NC 27702
                                   (919)688-8295
                                   JBC64@MINDSPRING.COM




                       CERTIFICATE OF SERVICE

I have this day served Government counsel electronically:

Jun Xiang, Esquire
Assistant United States Attorney
One St. Andrew's Plaza
New York, NY 10007
Jun.Xiang@usdoj.gov

This 28 th day of August 2019.
                                         /s/ James B. Craven III
                                         James B. Craven III




                                                                                 2
